Citation Nr: 0509033	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-33 012	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased payment of nonservice-connected 
disability pension for the period from December 1, 1999 to 
January 1, 2002, to include the issue of whether the 
Department of Veterans Affairs erred in the calculation of 
the veteran's countable income.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from December 1941 to December 
1946.

This appeal arises from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
granted entitlement to a nonservice-connected disability 
pension.  He was informed by letter of May 2002 of the amount 
he would be paid based on his reported income.  The veteran 
has contested this amount on the basis that VA overestimated 
his annual income.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue decided below has been obtained.

2.  The veteran's current countable income is derived from a 
Philippino government pension and gift contributions from his 
adult children.

3.  VA did not err in the calculation of the amount payable 
in nonservice-connected disability pension to the veteran for 
the period from December 1, 1999 to January 1, 2002.


CONCLUSION OF LAW

The criteria for an increased payment of nonservice-connected 
disability pension for the period from December 1, 1999 to 
January 1, 2002, has not been met.  38 U.S.C.A. §§ 1503, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 
3.159, 3.260-77 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
from the RO, issued in May and October 2002.  By means of 
these letters, the veteran was told of the requirements to 
establish the level of nonservice-connected pension he would 
be paid.  Specifically, he was informed of the need to show 
that his countable annual income is below the established 
income limit, to include submitting relevant medical and 
other expenses that could be used to off set the amount of 
income earned.  He was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  In the Statement 
of the Case (SOC) issued in September 2003, he was informed 
of the evidence considered, the applicable laws and 
regulations, and VA's reasons and bases for its decision.  
The content of theses documents complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless.  This case deals solely with the amount of annual 
income received by the veteran.  This information has been 
obtained throughout the appeal period.  As the pertinent 
evidence regarding the veteran's income has been received, 
there is no indication that disposition of this claim would 
have been different had the veteran received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  As the issue on 
appeal is controlled by the veteran's level of annual income, 
there is no medical controversy and development of any 
medical evidence would have no bearing on the decision 
rendered below.  The veteran has faithfully and continually 
provided his financial information in November 2000, 
September 2001, October 2001, December 2001, June 2002, March 
2003, April 2003, November 2003, and March 2004.  The 
Philippine Social Security System (PSSS) provided information 
on his annual income in June 2002.  The veteran has 
repeatedly identified and clarified all his sources of income 
for the appeal period.  Thus, there is no indication of any 
relevant records that the RO failed to obtain.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In the current 
case, VA has obtained all pertinent evidence and there is no 
indication that the timing of the veteran's notification or 
further notification would in anyway change the outcome of 
the Board's decision.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Calculation of Income

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security Administration (SSA) income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Retirement 
benefits are considered income for VA purposes.  38 C.F.R. 
§ 3.262(e).  In determining income for VA purposes, 10 
percent of all retirement payments received by a veteran will 
be excluded.  38 C.F.R. § 3.262(e)(1).  Medical expenses in 
excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

As noted above, the veteran has repeatedly provided his 
financial information.  However, this information has been 
confusing at times, as he has also reported the financial 
information for his adult children.  In his NOD of April 
2003, the veteran attempted to clarify his reporting.  He 
noted that his children were now all adults and none of them 
were his dependents.  He only claimed his spouse as a 
dependent for VA purposes.  The veteran did acknowledge that 
he received gift income from two adult daughters that worked 
in Singapore.  He noted that these gifts were reported as 
deposits in the photocopy of the bank statement he had 
previously submitted to VA.  He claimed that his spouse owned 
a part of a family farm with her siblings, in which she 
shared the produce.  However, the veteran indicated that he 
had previously reported all income from this farm, not just 
his spouse's share.  He also noted that this "income" was 
not received in money, but instead in produce.  In this case, 
rice.  The veteran requested that this produce not be counted 
as income for VA purposes.  The veteran indicated his only 
forms of income were a retirement benefit from the PSSS and 
interest on his back account.  

Based on the veteran's attempts to thoroughly report his 
income, that include reporting his adult children's income 
and providing statements from the PSSS and his own bank 
statements, the Board finds his assertions credible.  As the 
estimates regarding the amount of "income" received from 
the farm are miniscule, the Board will not attempt to 
calculate this revenue or count it as income.  In the SOC of 
September 2003, the RO noted that the interest earned on the 
veteran's bank accounts was so small it made calculation of 
these amounts pointless.  After reviewing these records, the 
Board concurs and will not include the miniscule amounts of 
interest income in this calculation.

Therefore, the Board finds that the veteran's income for the 
period in question is derived from his PSSS benefits and gift 
income from his two daughters.  The financial information 
submitted by the veteran indicates that he has no assets 
other than his bank accounts.  The PSSS letter received in 
June 2002 noted that the veteran received P5,396.90 in 
December 1999, P2,826.95 a month from January to August 2000, 
and P3,109.69 a month from September 2000 to January 2002 
(with a bonus payment of P2,826.95 in December 2000 and 
P3.109.69 in December 2001).  Based on the veteran's 
assertions in his NOD, the Board will consider the deposits 
(over than the PSSS monthly amounts) in his bank statement as 
contributions from his children.  

The veteran has argued that VA used the wrong exchange rate 
in calculating his Philippine peso income into dollars.  He 
has proposed using exchange rates provided by the Central 
Bank of the Philippines, Department of Economic Research.  
The RO calculated the exchange rate based on U.S. Department 
of Treasury's quarterly Treasury Reporting Rates of Exchange.  
The Board finds that for VA purposes the official U.S. 
findings regarding the exchange rate is the appropriate rate 
to use when calculating benefits paid by the U.S. government.  
Regardless, a comparison of the yearly average exchange rate 
shows that the Central Bank of the Philippines and the U.S. 
Department of Treasury used virtually identical rates.  The 
respective average rates were 39.07 (U.S.) v. 39.0890 (Phil.) 
in 1999, 44.09 (U.S.) v. 44.1938 (Phil.) in 2000, 50.84 
(U.S.) v. 50.9927 (Phil.) in 2001, and 53.15 (U.S.) v. 
51.4294 (Phil.) in 2002.  The significant difference in 2002 
appears to be attributed to the fact that the Philippino bank 
had yet to determine the average exchange rate for the month 
of December 2002 when it prepared its letter on December 17, 
2002, while the U.S. rates noted in the SOC of September 2003 
included calculation of this last month.

Based on the above analysis, the Board will use the quarterly 
exchange rate provided by the U.S. Department of Treasury in 
making its calculations of countable income.  The Board has 
taken the monthly PSSS payments noted in this agency's letter 
received in June 2002 (minus 10% as required by 38 C.F.R. 
§ 3.252 for retirement funds), added the deposits noted in 
the veteran's bank statement (which he indicated in the NOD 
of April 2003 were contributions from his adult children), 
then divided the result by the appropriate quarterly exchange 
rate.  Each quarterly total was then added to arrive at the 
veteran's yearly income.  Based on these calculations, the 
Board finds that the veteran earned $7,324.00 from December 
1, 1999 to November 30, 2000; $6,630.00 from December 1, 2000 
to November 30, 2001; and $2,483.00 from December 1, 2001 to 
November 30, 2002.

It is noted that the veteran has been awarded special monthly 
pension for aid and attendance effective from June 1, 2000.  
Considering this, the veteran's maximum annual rate under VA 
Adjudication Manual, M21-1, Part I, Appendix B, is $14,778.00 
for the period from December 1, 1999 to November 30, 2000.  
This figure was arrived at by dividing the annual pension 
rate of $11,773.00 (for a veteran with one dependent) by 12, 
and then multiplying this figure by 6, arriving at the 
maximum income level of $5,886.00 for the period from 
December 1, 1999 to May 31, 2000 (($11,773.00 / 12) x 6 = 
$5,886).  The Board also divided the annual pension rate of 
$17,782 (for a veteran with one dependent in need of aid and 
attendance) by 12, and then multiplied this figure by 6, 
arriving at the maximum income level of $8,892.00 for the 
period from June 1, 2000 to November 30, 2000 ((17,782.00 / 
12) x 6 = $8,892.00).  These totals were added together to 
derive the maximum annual income rate for the veteran from 
December 1, 1999 to November 30, 2000 of $14,778.00.

The Board notes that the maximum annual income rate for the 
veteran during the period from December 1, 1999 to November 
30, 2000 was $14,778.00, from December 1, 2000 to November 
30, 2001 it was $18,405.00, and from December 1, 2001 to 
November 30, 2002 it was $18,902.00.  Id.  Subtracting the 
veteran's countable income from these periods, results in VA 
pension payable in the amount of $7,454.00 from December 1, 
1999 to November 30, 2000, $11,775.00 from December 1, 2000 
to November 30, 2001, and $16,419.00 from December 1, 2001 to 
November 30, 2002.  The Board than divided the $16,419.00 by 
12 and multiplied this figure by 2, to arrive at a total 
payable pension amount of $2,736 for the period from December 
1, 2001 to January 31, 2002 (($16,419.00 / 12) x 2 = 
$2,736.00).  Adding these respective totals together, the 
Board finds that the veteran was entitled to pension for the 
period from December 1, 1999 to January 31, 2002 in the total 
amount of $21,965.00 ($7,454.00 + $11,775.00 + $2,736 = 
$21,965.00).  Based on the information provided in VA's 
notification letters of October 2002 and January 2005, the 
veteran was actually paid pension for this same period in an 
amount totaling $29,543.00.

As the actual amount in nonservice-connected pension paid to 
the veteran for the period in question exceeds the amount he 
should be entitled to (based on the Board's calculations of 
his countable income), the preponderance of the most 
probative evidence is against the claim for an increased 
amount of pension.  As the Board has only used amounts in its 
calculation that have been corroborated by either the PSSS or 
bank statements, and the Board has excluded any amounts of 
interest earned or farm income, there is no reasonable doubt 
raised that should be resolved in the calculation of the 
veteran's pension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, his appeal is denied.


ORDER

Entitlement to an increased payment of nonservice-connected 
disability pension for the period from December 1, 1999 to 
January 1, 2002, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


